  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


STEVEN CLAYTON THOMASON,             )
                                     )
       Plaintiff,                    )
                                     )       CIVIL ACTION NO.
       v.                            )         2:19cv160-MHT
                                     )              (WO)
STEVEN T. MARSHALL                   )
(Attorney General of the             )
State of Alabama),                   )
                                     )
       Defendant.                    )

                                  OPINION

       Pursuant to 28 U.S.C. § 2254, petitioner filed this

lawsuit seeking habeas relief.               The court denied the

petition for lack of jurisdiction because petitioner

was not in custody when he filed the petition.                       See

Order (doc. no. 22).              Petitioner then filed what he

called a “Motion for Relief Under Rule 60(b)” (doc. no.

27).        This   lawsuit   is    now   before   the   court   on   the

recommendation of the United States Magistrate Judge

that petitioner’s motion be dismissed as a successive

§ 2254 petition filed without the required appellate

court authorization, and that, to the extent it attacks
some    defect   in     the   integrity    of   the    prior   federal

habeas proceedings, the motion be denied.                 Also before

the     court     are     petitioner’s      objections         to     the

recommendation.          After    an   independent      and    de    novo

review     of    the    record,    the     court      concludes      that

petitioner’s      objections      should   be   overruled      and    the

magistrate judge’s recommendation adopted.

       An appropriate judgment will be entered.

       DONE, this the 31st day of March, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
